                                        U N ITED STA TES DIST RICT C OU R T
                                        SO UT H ER N D IST RICT O F FLO R ID A
                                                 M IAMIDIVISJON
                                             CAME NO.1:18-cv-22381-JLK
    ROBERT A.FEW SCHREIBER,
         N
             Plaintiff,


    OCW EN LOAN SERV ICIN G,LLC,
                          . .   î


    '
             Defendant.
                                                        /

        ORDER GM NTING DEFENDANT'SM OTION FO14SUM MARY JUDGMENT
          'THIS M ATTER com esbeforetheCoul'ton DefendantOcwen Loan Serviçipg,LLC'S
                                                              N.                        .


    (i$Ocwen'')M otion foyjummaryJudgmentfiledSeptember2,2019(DE 29)(theG(M otion'').1           .




                                                 1. BA CK GR OU N D

             P1aintiffbrtngsthisactionagainsthismortgagVeloanselwicer,Ocwen,asserjingviolations
                                                                                            '
                                    .                                 .



    oftheRealEstateSettlementProceduresActIIERESPA''IandtheFairDebtCollectionPractices
'
    Act('IFDCPA').SeeCompl.,DE 1-2.#laintiffsclaimsariseoutofaloanmoditicationthat
                                                                          I
    Ocwen offered him in 2013,which required certain Sttrialperiod''paynnentsin orderfortheloan

    modifcation to becomeeffective.In Count1,Plaintiffclaim sOcwen violated RESPA by failing

    to correctitsalleged errorin denying theloan m odification afterPlaintiffsentam 'itten tçNotice

    ofError''explaining thathe m ade a11required trialperiod paym ents. ln Count1I,Plaintiffclaim s

    Ocwen violatçd theFDCPA by charging certain feesand expensesarising outofthe denialofthe
                      .
                                         '                                                            ,




    loanmodification.Ocwennow movesvforsummaryjudgmentoneach ofPlaintiffsclaims.


    1TheCourthasalso considered Plaintiff'sResponse, filedSeptember16,2019(DE 30);and
    Ocwen'sReply,ftedSeptember23,2019(DE 31).
       Thefollowing factsareundisputed.z On November12, 2013,Ocw en sentPlaintiffa

letterofferinghim aloan modification with anew m onthly paymentof$2,874.56,consisting of

$2,132.22 forprincipaland interestalong with a $742.34 Csescröw''paym entforproperty taxes

andinsurance.SeeM ot.at3!2;ChildsDec.!5& Ex.A,D2 29-1at7.Enclosedwith
Ocwen'sletterwasaçopy oftheproposed Loan M odifcation Agreem ent.SeeChilds.Dec.Ex.

A,DE 29-1 at8.Accordingto paragraph 1oftheproposed Agreem ent,tcfortheterm softhis

moditicationtpbecomeeffective,''Plaintiffwasrequiredtomaketttwo (2)equalmonthly
                              '
           .

paym entsofprincipaland interestin theam ountof$2,132.22''starting on February 1,2014,

whichtheAgreemçntdefnedastheStrl-rialPeriod.''f#.! 1.Paragraph 3f'urtherspeci/edthat
tllajnypaymentsduefortaxesandinsurancewillbeyourresponsibility inadditiontothe
Paymentsofprincipaiandinterestrequiredunderthetermsofthismodification.''1d.!3.
Finally,paragraph 4 stated that(Cifyou failto send any fullpaym enton orbefore the respective

duedateduringthet'riél
          '          :
                       Period,theTrialPeriodwillimmediatelyterminateandthe
                     ..   '
                                                                             f

M odificationofferwillbenullandvoid.''f#.jg4..
       Although Plaihtiffm adetwo paym entsof$2,132.22 in February and M arch 2014,itis

undisputed thatPlaintiffdid notm akethe$742.34 escrow paym entsandtherefore did notpay

thetotalamotlntof$2,874.56duringeitherofthesemonths.SeeM ot.at4!!9-10;ChildsDec.
Ex.B,DE 29-1at13;Resp.at3!!9-10.On March 11,2014,Ocwen sentPlaintiffalçtter
informinghim thattheloanmodiscationwasdenied.$eeM ot.at5!11.
       Overthree years later,on M ay 22,2017,Plaintiffs'
                                                       entO cw en a SlN otice ofError''under

RESPA claimingthathehadCGtimelymadethepaymentsrequired''andlidemandging)that

2 Pursuantto LocalRule 56. 1,the Courtconsiders the factsset  'forth in O cw en,s statem entof
m aterialfacts,Plaintiff's opposing statem entofm aterialfacts,and the affidavitsand otherrecord
evidence subm itted by each party. See M ot.at3-6,Exs.A & B ;Resp.at2-5,Ex.A . '
                                                2
Eocwen)complywiththetermsofthePermanentLoanM odiscation.''M ot.at5! 13;Compl.!
35 & Ex.B. On June'9,2017,Ocwen responded to theNotice ofErrorstatingthatthe loan

m odification wasdeniedbecause Ocwen had llnotreceived therequired TrialPeriob Plan
paym entsbytheend ofthetrial&neriod.''' ChildsDec.Ex.B,DE 29-1at27.
                              '
                              .   ..                 '
                     .



       Inthesameletter,OçwenalsoinformedPlaintiffthathistwo$2,132.22paymentshaL

initiallybeenQçappliedtotherelatedloannumber(j3427 in errorp''butOcwenexplainedthatit
itprocessednecessary correctionsandreversed theaboveftmdsand applied to theloan.''f#.at

28.Regardless,theloanm odifcation wasdenied becauseboth paym entswerestillshortby

$742.34 based on Ocwen'sintelmretgtion oftheproposed Loan M odification Agreem ent. M ot.
at9;ChildsDec.!6.P1aintiffcontestsOcwen'siniepretation,whichhesaysistscontrarytot0e   .




plainmeaningofParagraph 1oftheLoanM odificationAgreemenj.''Resp.at3!19.
                                       I1. LEG A L STA ND AR D

       SummaryjudgmentisappropriatewheredsthemovantshoWsthatthereisnogenuine
disputeastoanymaterialfact:ndthemovantisentitledtojudgmentasamatteroflaw.''Fed.
R.Civ.P.56(a).A tcgenuinedispute''meansGttheevidenceissuchthatareasonablejury could
return averdictforthe nonmovingparty.''Anderson v.fiberty Lobby,Inc.,477 U.S.242,247-

48(1986).A tlmaterialféct''meansafactCithatmightaffecttheoutcomeofthesuitunderthe
governing law.''f#. isFactualdisputesthatareirrelevantorunnecessary willnotbecotmted.''

   lnopposingsllmmaryjudgment,thenonmovingpartyStmustsetforthspecificfactsshowing
thatthere is a genuine issue fortrial.'' f#.at250.
                                           111. D ISCU SSIO N

    A.     OcwenIsEntitledtoSl/zzlazfll:pJudgmentoltPlaintW sRESPA Claint
           TheCourttkstaddressesPlAiniiffsRESPA claim.UnderRESPA anditsimplementing
    regulation (RegulatioùX),mol-tgagesmwicersmustSlinvestigateandrespondtowrittennotic:
    from aborrowerassertingthattherewasanerrorrelatedtotheservicinjofhismortgageloa1&.''
    fagev.OcwenLoanServicingLLC,
                               '839F.3d 1003,1007(11thCir.2016)(citing 12 C.F.R.j
                                                       '
                         .



    1024.35(a),(e)).Specifically,theservicertûmusteithercorrecttheen'ors..,andnotifythe
    borrowerin writing or,afterareasonableinvestigation,notify thçborrowerin writing'thatithas
                                                                                             .




    determinednoerrorocculn-edandexplainthebasisforitsdecision.''Id.(citing 12C.F.R.j
    1024.35(e)(1)(i)).Here,OcwenarguesthatCstherewasnoerrortocorrectconcerningtheLoan
    M odification Agreem ent...becausethepaym entsreceived in February 2014 apd M arch 2014

    wereshortby $742.34.''M ot.at2. Plaintiffadm itsthathefailed tom akethesepaym ents,but

    arguesthat,based on hisintep retation ofthe proposed Loan M odification A greem ent,Sssaid

    amountswerenottheamotmtsrequired.''Resp.! 16.
           The Courtisnotpersuaded by Plaintiff sintep retation,w hich the Courtm ay decide as a

    matterof1aw on summaryjudgment.SeeUniv.HousingbyDaycoCorr.v.Foch,221So.3d
.                                                           t
                                       '

    701,704(Fla.Dist.Ct.App.2017)(ltw lteretheresolutionofthçissuesinthelawsuitdepends
    on the conitruction and legaleffectofa contract,thequestion atissueisessentially one oflàw

    onlyanddeterminàblebyentry ofsummaryjudgment.'')(internalquotationmarksomittedl.3
    UnderFloridalaw,acondition precedentGsm ay beeitheracondition precedentto theformation

    ofa contractor a condition precedentto the perform ance of an existing contract.'' M itchellv.


    3The CourtappliesFlorida 1aw to the interpretation and enforceability ofthe proposed Loan
    M odifcation Agreem ent.SeeResnickv.UccelloImlnobilien G.
                                                            ATS.
                                                               #f Inc.,22V F.3d 1347,1350
    n.4(11thCir.2000).
                                                   4
DiM are,936So.2(11178,1180(Fla.Dist.Ct.App.2006).Stlnthecaseofaconditionprecedent
                                               /
toformation,...thecontractdoejnotexistunlessand untilthecondition occurs.''1d.   '
                                      .



       Here,Ocw en çreated acondition precedentto form ation by requiring Plaintifftom ake
                         N                                '                (         '

çfullpaymentgsq...duringtheTrialPeriod''in orderfortheLoanM odificationAgreementto
becomeeffective.DE 29-1at8!4(emphasisadded).BasedontheplainlanguageoftheLoan
M odification A greem ent,com bined w ith the expresspaym entterm slisted in O cw en's N ovem ber

12,2013letter,theCourtfindsthataCtfullpayment''required$2,874.56,inciuding$2,132.22for
principaland interestand $742.34 fprtheescrow paym ent.SeePhili
                                                              psLake Worth,L.P.v.

BanW tlantic,85So.3d 1221,1225(Fla.Diit.Ct.App.2012)(EcW herean agreementcomprises
m orethan onedocum ent,thedocum entsshould beconsideredtogetherin interpreting the

parties'agreement.'')r.Indeed,theAgreementclearlystatedthatGtgajnypaymentsduefortaxes
                                                                       .             .        .
                         2'                           .       .
                                  )
andinsurancewillbegplaintiffsqresponsibility in additiontothe
                                                           l
                                                             paymentsofpri
                                                                         .
                                                                           ncipaland
interest,''andthatthefailuretomakeçLanyfullpayment...duringtheTrialPeriod''would
renderStthéM odificationoffer...pullandvoid.''DE 29-1at8!!3--4(emphasisadded).
Plaintiff'sargumentthathewasonly requiredto pay $2,132.22 forprincipaland interestsim ply

m lies on one isolated paragraph ofthe A greem entw hile ignoring these rem aining portions and

theexpresstermsin Ocwen'sletter.SeeFla.Inv.Glp.100,LLC v.Lafont,271So.3d1,4-5
(F1a.Dist.Ct.App.2019)($:A keyprincipleofcontractintepretationisthatcourtsmustnotread
alsingleterm orgroup o'fwordsin isolation.''l;Phili
                                                  p M orrisInc.v.French,897 So.2c1480,488
(F1a.Dist.Ct.App.2004)tstcoullsarerequiredto construeacontractasawho1e.'').Becauseit
isupdisputedthatPlaintifffailed to m akepaym entsof$2,874.56 during theTrialPeriod,the
Courtconcludes thatthe Loan M odifcation A greep entneverbecam e effective,and there w as

therefore no (ien-or''to correctunder RESPA concerning the proposed loan m oditication.
                              h                                            .
       TheCourtalsofindsthatOcwen isentitledtosummaryjùdgmentbecauseitcomplied
with theapplicableerror-resolution proceduressetforth in Regulation X in any event.As

discussed above,aservicerm ayrespondto anoticeoferroreitherby correcting theerroror, as

relevanthere,by copdgcting areasonable investigation and notifying theborrowerin writing that

theservicerhasdeterlpinedthatno erroroccun'ed and explaining thebasisforthatdecision. See

12 C.F.R.j1024.35(e)(1)(i)(B).Ihthiscase,Plaintiffdoesnotclaim thatOcFenfailedto
                                            f                                     .
          (                             '
conductatreasonableinvestigation,''and theundisputed factsshow thatOcw en respondedto

Plaintiff'sNoticeofErroron June 9,2017,notifyingPlaintiffin writing
                                                                  'thattheproposed loan

modificationV dbeendeniedbecauseOcwelididnotreceivetherequiredpaymentsduringthe
TriàlPeriod. Plaintiffm ay disagree w ith thatdeterm ination,butas O cw elt correctly notes,

ttm ere disagreem entwith fheoutcome'
                                    ofareasonableinvestigation doesnotestablish aRESPA
                                                                                          '
                                                                                      ,

violation.'?Finsterv.US.BankNat'lAss'n,245F.Supp.3d 1304,1317(M .D.Fla.2017).
Accordingly,theCourtèoncludesthatOcwenisentitledtojudymentasamatterof1aw on
                     .
                                                    '




Plaintiff'sIV SPA claim .

B.     OcweaIsEntitledtoSummary JudgntentoltJvfl/a/l-/'xFDCPA Claim
                                    '
                         .


       TheCoul'talsofindsihatOcwenisentitledtosummaryjudgïentonPlaintiff'sFDCPA
claim because theclaim isban'edby theone-yearstatuteoflim itations.A civilaction asserting

an FDCPA violation mustbebroughtllwithin one yearfrom the date on which theviolqtion

occurs.''15U.s.c.j 1692k(d).Toestablish anFDCPA violation,theplaintiffmustprovethat
thedefendantengagçd in Ctdebtcollection activity,''which requiressome Stexplicitorimplicit

dem ahd forpayment.''SeePinson k.'JP M organ ChaseBank Nat1Ass'n,646 F.App'x 812,.

814(11thCir.2016)(citingCaceresv.MccallaRaymèr,LLC,755F.3d 1299,1302(11tl)Cir.
2014)).Here,asOcwenpointsout,theonlyrelevantconductthatoc.
                                                         curredwithinoneyearprior

                                                6
    tp thislawsuitincludeROcwen'sdismissalofaforeclosure action and itsresponseto theNotice

        ofEnor,neitherofwhich involved adem and forpaym ent.TheCourtalso notesthatPlaintiff
         .           .                                                            '
                 l
        failedto addressthisissuein responseto Ocwen'sM otion.Accordingly,theCourtfndsthat

    w
        ocwenisalsoentitledtosummaryjudgmentonPlaintiffsFDCPA.c1aim.
                                         1V . C O N CLU SION

              BecausetheCourtfindsthatthereareno genuineissuesofmaterialfactand thatOcwen
'
        isentitledtojudgmentasamatlerofl>w oneachofPlaintiffsclaims,summaryjudgmentin
        OCWCII'Sfavörisappropriate. Accordingly,itisORDERED ,ADJUDGED ,AND DECREED
    thatOcFen'sMotion?qrSummaryJudgment(DE 29)be,andthesameherebyis,GRANTED.
    A tinaljudgmentwillbeenteredin aseparatedocumentpursuanttoFed.R.Civ.P.58(a).
              D O NE A N D O RD ER ED in Cham bers atthe Jam esLawrence K ing FederalJustice
    Building and United StatesCourthousein M iami,Florida,on this 16th day ofOctober,2019.


                                                                                               t

                                                        A M ES LA W REN CE K IN G
                                                       UN ITED STA TES D ISTRICT JU

              Allcdunselofrecord
